706 S.E.2d 633 (2011)
STATE
v.
Marcus Douglas JONES.
No. 22A02-2.
Supreme Court of North Carolina.
March 31, 2011.
Elizabeth Hambourger Koch, for Jones, Marcus Douglas Sr.
L. Michael Dodd, Special Deputy Attorney General, for State of N.C.
Kelley DeAngelus.
G. Dewey Hudson, District Attorney.
The following order has been entered on the motion filed on the 29th of March 2011 by Defendant in the Alternative for an Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 31st of March 2011."